DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 1, 3-6, 8-19, 21-23
The following claim(s) is/are amended: 1, 3, 5, 8, 16-19
The following claim(s) is/are new: 21-23
The following claim(s) is/are cancelled: 2, 7, 20
Claim(s) 1, 3-6, 8-19, 21-23 is/are rejected. This rejection is FINAL.


Response to Arguments
Applicant’s arguments filed in the amendment filed 10/24/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 3-6, 8-19, 21-23 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim(s) 1, 3-6, 8-19, 21-23 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to observation and judgement without significantly more. The claim(s) recite(s) “obtain transmission characteristics related to any of packets and frames transmitted between an unknown network device and a plurality of beacon devices,” which is an observation. Further, the claim requires “utilize the transmission characteristics to predict a site within the multi-site network where the unknown network device is located,” which is a judgement. This judicial exception is not integrated into a practical application because the claims do not improve a computer but instead utilize a processor as a stand-in for the human mind, and therefore merely “do it on a computer.” The claims do not improve a computer because they merely return information about where a device is located, they do not use the information to improve a system. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional features are conventional computer hardware and systems together with a command to use machine learning, which itself is both a field and a conventional computer technique.
Claims not specifically mentioned are rejected by virtue of dependency and because they do not obviate the above-recited deficiencies.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim(s) 1, 3-6, 8-19, 21-23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 claims “a site within the multi-site network.” The standard for “a site” is of relative granularity and is therefore unclear.
Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 has been incorporated into Claim 1 and no longer further limits it.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The Applicant(s) are respectfully requested to correct all similar errors.
Claims not specifically mentioned are rejected by virtue of their dependency.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-9, 12, 15-19, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kappler (US Pub. 2017/0251068) in view of Winkler (US Pub. 2009/0119394).
With respect to Claim 1, Kappler teaches a system comprising: a processing device, and a memory device configured to store a computer program having instructions that, when executed, enable the processing device to (Fig. 5, paras. 83-87; processor and memory that stores instructions)
obtain transmission characteristics related to any of packets and frames transmitted between an unknown network device and a plurality of beacon devices,  (Fig. 2, paras. 5-6, 31-36; system determines the network distance between a client system of unknown location and servers of known location by connecting to multiple servers or using Ping requests to multiple servers.)
wherein each beacon device is a network device located at a fixed site within a multi-site network, (para. 31; servers are at known fixed locations – North Carolina, California, France, Mexico)
use an unsupervised machine learning process to detect the fixed site  (para. 37; machine learning classifier may use K-means clustering to relate location to network distance.)
and utilize the transmission characteristics with the supervised machine learning process to predict a site within the multi-site network where the unknown network device is located, wherein the fixed site and the site each correspond to a geographic location.  (Supervised machine learning will be taught later. para. 36; measured network distance is used to determine or infer the current location of client systems. See also Winkler, paras. 31-36; system attempts to predict location of device as Duncanville, Dallas or Denver.)
But Kappler does not explicitly teach detecting the fixed site location of each of the beacon devices.
Winkler, however, does teach of each of the beacon devices. (Examiner asserts that Kappler renders this obvious on its own because application of a known technique to similar elements for predictable results is obvious, see MPEP 2143(I)(C). Therefore, Examiner asserts it would have been obvious to one of ordinary skill prior to the effective filing date to apply the technique that Kappler applies to client devices to determine their proximity to servers to the servers themselves as well, to determine if the servers are nearby each other. Regardless, Examiner cites para. 29; traceroute used to determine IP address of server. Para. 23-25; IP address is associated with a particular geographic location. Thus, the system seeks to determine the geographic location of servers.)
And use the detected fixed sites as labels for training a supervised machine learning process (paras. 31-36; supervised learning process includes training data that has the desired outputs. It would have been obvious to one of ordinary skill prior to the effective filing date to train using the detected fixed sites because they are situated at known locations.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of Kappler with the detection of fixed site location of a beacon device in order to determine the geographic location of the servers so they can be related to other devices.

With respect to Claim 3, modified Kappler teaches the system of claim 1, and Kappler also teaches wherein the instructions are further configured to enable the processing device to use the unsupervised machine learning process to detect latency patterns between each pair of beacon devices.  (para. 33; system determines latency between devices. Para. 36, 38; feature vector for measured features may include time of day or weather and classifier may take these factors into account, which is a detection of pattern based upon time of day or weather.)

With respect to Claim 4, modified Kappler teaches the system of claim 3, and Kappler also teaches wherein the instructions are further configured to enable the processing device to detect the latency patterns using one or more of a ping process and a traceroute process to determine vectors of a distance matrix.  (para. 34; ping to determine round trip time, which is a latency. para. 37; dot product input vector, which means there was a matrix)

With respect to Claim 5, modified Kappler teaches the system of claim 1, and Kappler also teaches wherein the instructions are further configured to enable the processing device to detect the site using a clustering technique.  (para. 37; k-means clustering, DBSCAN)

With respect to Claim 6, modified Kappler teaches the system of claim 5, and Kappler also teaches wherein the clustering technique includes one or more of a k-means clustering process, an agglomerative clustering process, and a Density-Based Spatial Clustering of Applications with Noise (DBSCAN) clustering process.  (para. 37; k-means clustering, DBSCAN)

With respect to Claim 8, modified Kappler teaches the system of claim 1, and Winkler also teaches wherein the instructions are configured to further enable the processing device to predict the site by using the supervised machine learning process. (paras. 31-36; system attempts to predict location of device as Duncanville, Dallas or Denver.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 9, modified Kappler teaches the system of claim 1, and Winkler also teaches wherein the unknown network device is one of a firewall device, a switch, a router, and a wireless connector. (Examiner asserts that Kappler anticipates because Kappler determines the number of hops between routers to figure out the location of devices, see para. 35. Examiner asserts that therefore in finding out the location of client devices the system also determines the locations of routers, because routers have a defined relationship to clients and the location of clients is some evidence of the location of routers. Regardless, Examiner cites Winkler, para. 29; location of a router or switch is determined. Para. 24; system determines location of network blocks which are network entities having network addresses. Application of a known technique to similar elements for predictable results is obvious, see MPEP 2143(I)(C).)
The same motivation to combine as the independent claim applies here.

With respect to Claim 12, modified Kappler teaches the system of claim 1, and Kappler also teaches wherein the transmission characteristics include one or more of a packet drop characteristic, a latency characteristic, and a hop count of the packets transmitted between the unknown network device and the plurality of beacon devices. (paras. 31-36; system determines latency and hop counts.)

With respect to Claim 15, modified Kappler teaches the system of claim 1, and Kappler also teaches wherein the instructions are further configured to enable the processing device to predict the site where the unknown network device is located using distance-based information and without using Global Positioning System (GPS) information. (paras. 31-36; client location is determined based upon hops or latency to servers, which is not GPS information. See also para. 38; location information includes check-in from a known location or Bluetooth beacon data rather than GPS.)
 
With respect to Claim 16, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Kappler also teaches a non-transitory computer-readable medium configured to store computer logic having instructions that, when executed, cause one or more processing devices to: (para. 92; non-transitory computer readable medium)

With respect to Claim 17, it is substantially similar to Claims 3-4, collectively, and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 18, it is substantially similar to Claims 5-6, collectively, and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 19, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 21, modified Kappler teaches the system of Claim 1, and Kappler also teaches wherein the instructions are further configured to enable the processing device to detect that a network device has been moved. (para. 72; system determines if a device changes location. Further, the feature would have been obvious as a duplication of parts, see MPEP 2144, because determining if something has moved is simply determining the location a second time.)

With respect to Claim 22, modified Kappler teaches the system of Claim 21, and Kappler also teaches wherein the instructions are further configured to enable the processing device to automatically reconfigure the network device based on a new site. (Spec, para. 84 describes that reconfiguring the device includes changing the device credentials. Para. 72; system denies access based on the device having moved to a different location.)

With respect to Claim 23, modified Kappler teaches the system of Claim 21, and Kappler also teaches wherein the instructions are further configured to enable the processing device to provide a notification of the network device including a new site. (para. 30; information may be pushed to client systems as notifications. Examiner asserts that the content of the notification is nonfunctional descriptive material. Regardless, Kappler teaches that a new site can be detected, see para. 72, and it would have been obvious to one of ordinary skill, prior to the effective filing date, to notify a device that the network device has moved to a new site in order to inform a user that access rights for the device have changed.)


Claims 10-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kappler (US Pub. 2017/0251068) in view of Winkler (US Pub. 2009/0119394) and further in view of Hernacki (US Pat. 7,808,958).
With respect to Claim 10, modified Kappler teaches the system of claim 1, and Kappler also teaches using an inference technique. (para. 9; Machine learning infers a set of locations that the client device can be at)
But modified Kappler does not explicitly teach wherein the system is part of an inventory system for determining the location of a plurality of unknown network devices at a plurality of sites within the multi-site network.
Hernacki, however, does teach wherein the system is part of an inventory system for determining the location of a plurality of unknown network devices at a plurality of sites within the multi-site network (Examiner asserts that an inventory system is intended use, and therefore Kappler anticipates because it posits use amongst many clients, see Fig. 2, Clients 130a-c. Regardless, to compact prosecution Examiner cites Hernacki, Fig. 1, and col. 1, ln. 5 to col. 2, ln. 10; inventorying of devices within an organization. See also Kappler, Fig. 2, para. 31; multiple clients at multiple locations.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of modified Kappler with the inventory system in order to prevent rogue devices from accessing the network.

With respect to Claim 11, modified Kappler teaches the system of claim 10, and Hernacki also teaches wherein the unknown network devices are provided by multiple vendors. (col. 7, lns. 33-65; system determines make and model of unknown devices.)
The same motivation to combine as Claim 10 applies here.


Claims 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kappler (US Pub. 2017/0251068) in view of Winkler (US Pub. 2009/0119394) and further in view of Schribman (US Pub. 2016/0337426).
With respect to Claim 13, modified Kappler teaches the system of claim 12, but does not explicitly teach wherein the latency characteristic includes one or more of a minimum latency characteristic, a maximum latency characteristic, and a standard deviation characteristic.
Shribman, however, does teach wherein the latency characteristic includes one or more of a minimum latency characteristic, a maximum latency characteristic, and a standard deviation characteristic. (para. 157; ping returns a statistical summary including minimum and maximum values.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of modified Kappler with the minimum and maximum latencies in order to determine the width of the range of possible distances between the devices.

With respect to Claim 14, modified Kappler teaches the system of claim 1, and Kappler also teaches further comprising a network interface configured to receive the transmission characteristics over a plurality of days and at multiple times during each day, and wherein the transmission characteristics include location information, latency information, day information, and time-of-day information. (A plurality of days will be taught later. para. 36; system can append time of day information to location information, which suggests multiple times per day. Paras. 32-34; location information includes distance information for latency or number of hops.)
But modified Kappler does not explicitly teach a plurality of days.
Shribman, however, does teach a plurality of days; day information; (para. 256; timestamp includes date, which suggests events over multiple days.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of modified Kappler with the measurements over a plurality of days in order to control for daily variances in latencies.


Remarks
Applicant has elected the DSMER Pilot, so discussion of the 101 rejection is withheld.
Applicant first argues at Remarks, pg. 8 that the claims are not indefinite because “Applicant believes the term ‘site’ is well-known to one of ordinary skill in the art.”
Examiner disagrees in the context of its use within the claimset. The utility of the invention is to determine the location of devices. Applicant’s specification argues that prior art lacks accuracy (see Spec, para. 6) while the instant invention has superior accuracy (para. 25). Applicant even highlights the accuracy of the instant invention as a reason for nonobviousness, see Remarks, pg. 10. Applicant’s claims use of the term “site” does not provide definiteness with respect to the granularity of the location described. In other words, it is not that a person of ordinary skill does not know what a “site” is, it is that a person of ordinary skill does not know from the claims where the outer bounds of a “site” – specifically “a site within the multi-site network where the unknown network device is located” – ends. As just one possible example, if a system had two datacenters, one in New York and another in Los Angeles, Applicant’s Spec, para. 6 would seem to admit that the prior art could determine “a site within the multi-site network where the unknown network device is located,” as the worst-case scenario for the prior art has inaccuracies of “up to about 500km,” which means some understandings of determining “sites” would be obvious. Similarly, if a system has multiple datacenter sites within the same city, Applicant seems to suggest that the present system cannot perform “with 100% accuracy” for “sites” that are less than “a few miles apart.” That suggests that for some understandings of the word “site” the claims would be unenabled. (Examiner does not argue that 100% accuracy is necessary for enablement, but the point remains – as granularity increases the likelihood of enablement clearly decreases.) Somewhere within these two extremes is a definition of “sites” that makes clear what level of accuracy is encompassed by the invention, but the claims do not make that definition clear.
Consequently, the granularity of the term “site” is not defined by the claims, persons of ordinary skill would disagree as to the scope of the term “site,” and the different definitions are material to patentability. The claims are indefinite. Examiner maintains the rejection.
At Remarks, pgs. 8-10, Applicant argues amended Claim 1 is nonobvious. Applicant does not appear to dispute that the prior art teaches that locations can be determined using unsupervised learning, and that locations can be determined using supervised learning, and that supervised learning can be trained using labelled training data. Applicant merely states that “there is no suggestion here to combine unsupervised learning of known, fixed sites as labels for a supervised learning process.”
Examiner disagrees. Winkler expressly states that the supervised learning process can be trained with features labelled with desired outputs, see Winkler, para. 31-36. In other words, Winkler expressly suggests using “known, fixed sites as labels for a supervised learning process.” Kappler discloses that one method of determining the location of device sites is using an unsupervised k-means clustering process, which is a technique Applicant explicitly posits (see Claim 6) to use unsupervised learning to determine the sites. The combination is straightforward – Winkler posits training using labelled data but is silent as to how such data is produced, and Kappler discloses a manner of producing that labelled data. It would have been obvious to one of ordinary skill to use the Kappler outputs as training data in order to train Winkler in the manner Winkler explicitly directs.
Applicant also argues that “This approach allows Applicant to achieve excellent accuracy. Note, Applicant shows in the Specification that the approach yields 100% accuracy. The citations in Kappler and Winkler do not suggest this combined process to get such accuracy.” (Remarks, pg. 10)
Examiner is unsure what, if any, relevance this statement has. As above with respect to the 112b rejection, it is certainly not true that the Specification discloses 100% accuracy across the entire range of location granularities. Even to the extent that the Specification asserts 100% accuracy, Applicant does not disclose a particular algorithm for 100% accuracy, but merely states that if the two-stage unsupervised/supervised learning process is performed, 100% accuracy would eventually result for some unknown algorithm for some particular data set. Applicant does not cite authority, and Examiner does not believe any exists, that states that a known technique becomes nonobvious merely because it is effective (even 100% effective) across some or even all use cases. The closest Examiner can think of (and here Examiner is tilting at windmills because Applicant does not advance the argument) is that application of a known technique to yield unexpected results is nonobvious (see MPEP 716). But to carry that burden Applicant would have to show that the results are unexpected with respect to application of unsupervised/supervised machine learning and further that the results exist over the entire range of the scope. Applicant’s Specification clearly does not even attempt do the former, as it compares the claimed technique to “conventional” systems that utilize GPS (see Spec, paras. 24-25) not to other uses of machine learning. Simple logic would suggest the latter is also untrue, as machine learning would produce countless algorithms that have less than 100% accuracy as they are trained. In other words, if the claims claimed a particular algorithm it might be appropriate to state that the algorithm is unexpectedly, uniquely accurate (of course, if the claims claimed a particular algorithm it would not need to rely upon unexpected results to find nonobviousness). But it is not correct to state that the general techniques of using unsupervised/supervised machine learning eventually produced an algorithm that was unexpectedly accurate with respect to a given dataset – that is what machine learning is designed to do and conventionally does. This argument ultimately appears to be little more than the statement that machine learning has data processing utility. The art already knew that.
Regardless, the record is not served by Examiner jousting with himself. The statement that Applicant’s trained a 100% accurate system does not, by itself, constitute evidence of nonobviousness. To the extent some sort of argument could hypothetically be raised, the burden is on Applicant to produce data and make the argument and that data has not been produced and that argument has not been made. Consequently, the argument is unpersuasive.
Examiner maintains the obviousness rejection to all claims.
All claims are rejected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449